DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 6/2/22, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of the office action dated 3/2/22 have been withdrawn.
Regarding the provisional nonstatutory double patenting rejections dated 3/2/22, the amendments to the claims of this application as well as copending Application No. 16437729 have overcome the rejections and they have been withdrawn.
Applicant’s arguments, filed 6/2/22, with respect to the 103 rejections of claims 1 and 16, and their dependent claims, have been fully considered and are persuasive, therefore these rejections have been withdrawn. 
Applicant’s arguments, filed 6/2/22, with respect to the 103 rejection of claim 10 over Shimizu in view of Zimmermann and Ferber, have been fully considered and are persuasive, therefore these rejections have been withdrawn. The arguments with respect to the 103 rejection of claim 10 over Zimmermann in view of Ferber are moot in view of the newly added amendments which had not previously been addressed. Regarding the arguments that do relate to the new rejection, the applicant states that “the bus bar of Ferber cannot be ‘positioned in an opening formed in the main body by a web member of the plurality of web members’ because the curved battery holders of Zimmermann (arguendo, the web members) do not form an opening. The examiner respectfully disagrees. Fig. 1 of Zimmermann shows triangular openings formed at the bottom and top of the figure. These openings are “formed by a web member” as the members 3 are shown to be a part of the structure that forms the openings by reinforcing the adjacent plates and holding the triangular shape of the openings.
The examiner thanks the applicant for acknowledging the typo on page 15 of the office action dated 3/2/22: line 12 should read --the invention disclosed by Zimmermann-- rather than “the invention disclosed by Shimizu”. The rejection in this office action, necessitated by applicant’s amendments, is corrected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 20190296300 A1) in view of Ferber (US 20110223458 A1).
For claim 10, Zimmermann discloses an aircraft spar (Para 0047, “FIGS. 1-3 are installed both in the wing spars 13”), comprising:
a plurality of finned spar members (Fig. 5, plates 2, also shown in Fig. 2) interlocked with one another (with walls 9), wherein each of the finned spar members include:
a main body (Fig. 2, 2);
a plurality of web members (curved battery holders 3) extending from a flange (Fig. 2, flat plates which form channels 7 in Fig. 1);
a circuit board formed on the main body (Para 0045, “signal transmission layers etc. can be integrated into the cover plates 2”); and
a bus bar formed on the main body (Para 0045, “the current collectors 5 can advantageously further reinforce the mechanical structure of the battery arrangement 10, e.g. in an embodiment consisting of or comprising a metal material”),
wherein a compartment is formed between adjacent web members, each compartment being sized to receive a plurality of batteries (Fig. 1).
Zimmermann does not disclose that the spar members are directly interlocked with one another, i.e. not interlocked via intermediate members. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the walls as a part of the main body in order to simply manufacturing or reduce weight of fasteners, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Shown in Fig. 9, with every other wall 9 being part of either the top or bottom main body 2, the spar members would be directly interlocked with one another, since walls 9 would then be considered a part of the spar members.
Zimmermann also does not disclose that the bus bar comprises a tube positioned in an opening formed by a web member of the plurality of web members. However, Ferber teaches a structural member (Fig. 6) in which the bus bar comprises a tube (Para 0031, “the bus bars can be either flat strips or hollow tubes”) positioned in an opening formed by web members (Para 0031, “bus bars 80 affixed to one or both of the side panels 40 or containment panels 10. The particular material and geometry of the bus bars is not particularly limited”; bus bars positioned within opening formed by web members (side panels 40)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zimmermann as modified by having the bus bar be tube shaped and positioning it within an opening formed by the web members (Zimmermann, Fig. 1: triangular openings shown at bottom and top of structure are formed by the web members 3 which reinforce the adjacent flat plate and holding the triangular shape) as disclosed by Ferber. One of ordinary skill in the art would have been motivated to make this modification to use a stock tube material for cost considerations and to enclose it within the web member to shield it from other components.
For claim 13, Zimmermann as modified discloses the aircraft spar of claim 10, further comprising a plurality of conductors formed on the finned spar members that are coupled to the bus bar (Para 0046, “electrically conducting spring”).
For claim 14, Zimmermann as modified discloses the aircraft spar of claim 10, wherein the plurality of finned spar members comprises a first finned spar member (Fig. 1, upper member) and a second finned spar member (lower member) that are identical to each other.  
For claim 15, Zimmermann as modified discloses the aircraft spar of claim 10, wherein: the plurality of finned spar members comprises a first finned spar member (Fig. 1, top) and a second finned spar member (Fig. 1, bottom); and the first finned spar member is rotated 180 degrees relative to the second finned spar member along a length direction of the first finned spar member in the interlocked position (Fig. 1, rotated 180).

Allowable Subject Matter
Regarding allowable subject matter, the examiner attempted to contact the applicant’s representative multiple times beginning on 8/22/22. No response was received.
Claim 1-2, 5-9, and 16-22 are allowed.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Shimizu is the closest prior art of record for claim 1 and claim 16. For claim 1 however, Shimizu does not teach a bus bar comprising a tube positioned in an opening formed in the flexible portion of the main body. The flexible portion does not have an opening within it and the prior art of record does not render obvious such a modification. For claim 16, Shimizu does not teach that the first finned spar member is rotated 180 degrees relative to the second along a length direction as the members do not have rotational symmetry.
For claims 11 and 12, Zimmermann is the closest prior art of record, but fails to teach that each of the plurality of web members includes a flexible portion configured to attach to a retaining member of the flange. The prior art of record does not render obvious such a modification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/10/2022